IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

            RONNIE JACKSON, JR. v. RICKY J. BELL, WARDEN,
                      and STATE OF TENNESSEE

                Direct Appeal from the Criminal Court for Davidson County
                             No. 3460    Seth Norman, Judge



                   No. M2005-01350-CCA-R3-HC - Filed January 17, 2006


The Petitioner, Ronnie Jackson, Jr., appeals from the trial court’s denial of his petition seeking
habeas corpus relief. The State has filed a motion requesting that this Court affirm the trial court’s
denial of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. The State’s motion is
granted. The judgment of the trial court is affirmed.


Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed Pursuant
                           to Rule 20, Tenn. Ct. Crim. App. R.

DAVID H. WELLES, J., delivered the opinion of the court, in which JERRY L. SMITH and ROBERT W.
WEDEMEYER, JJ., joined.

Ronnie Jackson, Jr., Petros, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Mark A. Fulks, Assistant Attorney General and
Reporter; Victor S. Johnson, District Attorney General; and Dan Hamm, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                  MEMORANDUM OPINION

       It appears from the record on appeal that on September 21, 2001, the Petitioner, Ronnie
Jackson, Jr., pleaded guilty to and was convicted of one count of attempted first degree murder, two
counts of aggravated robbery and one count of attempted aggravated robbery. These guilty pleas and
convictions were entered in the Criminal Court of Shelby County, Tennessee. Pursuant to his plea
agreement, he received a sentence of thirteen and one-half years for the attempted first degree
murder. For the remaining convictions, he received concurrent sentences of twelve years, eight years
and three years.
         On March 24, 2005, apparently while incarcerated in Davidson County, Tennessee, the
Petitioner filed a petition seeking habeas corpus relief. Without conducting an evidentiary hearing,
the trial court issued an order denying the petition.

         In his petition, the Petitioner asserted that his guilty pleas were involuntary and illegal. He
alleged that because a superseded indictment had been issued, and because the victim of both the
attempted murder and one of the robberies was the same person, his convictions violate his
protection from double jeopardy. He also alleges that his sentence for attempted first-degree murder
is illegal and void because he should not have been sentenced as an especially mitigated offender.
The trial court determined that the allegations contained in the petition did not entitle the Petitioner
to habeas corpus relief. The trial court thus entered an order denying the petition. It is from this
order that the Petitioner appeals.

        Article 1, section 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief and our statutes codify the applicable procedures for seeking a writ. Tenn. Code Ann. §§ 29-
21-201 et seq. However, the grounds upon which our law provides relief are very narrow. Taylor
v. State, 995 S.W.2d 78, 83 (Tenn. 1999). Habeas corpus relief is available in Tennessee only when
it appears upon the face of the judgment or the record of the proceedings upon which the judgment
is rendered that (1) the convicting court was without jurisdiction or authority to sentence the
defendant; or (2) the defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993). It is permissible for a trial court to summarily dismiss a petition for habeas corpus relief,
without the appointment of counsel and without an evidentiary hearing, if there is nothing on the face
of the judgment to indicate that the convictions addressed therein are void. Passarella v. State, 891
S.W.2d 619 (Tenn. Crim. App. 1994).

        The essence of the Petitioner’s claim is that his guilty pleas were not entered knowingly and
voluntarily, that his especially mitigated offender sentence for attempted murder is illegal and that
his convictions based upon superseded indictments are void. He also argues that because his
conviction for attempted first degree murder and aggravated robbery involved only one victim, his
convictions violate his double jeopardy protections. We first note that the Petitioner’s first degree
murder sentence was ordered in accordance with his plea agreement. The sentence was authorized
by law and is not illegal. The judgments of conviction contained in the record are valid on their face.
There is nothing on the face of the judgment or the proceedings on which the judgments are rendered
which establishes that the trial court was without jurisdiction or authority to sentence the Petitioner.
The Petitioner’s sentences have not expired. This court concludes that the petition for habeas corpus
relief was properly denied.

       Accordingly, the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.


                                                        ___________________________________
                                                        DAVID H. WELLES, JUDGE


                                                  -2-